DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/14/2020  have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  21-24, 26-28, 30-33, 35-38 and 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1, 3-4, 7, 9-13, 15 -18 and 20 of U.S. Patent No.:10643314 (Herein referred to as Patent’314) in view of  Dickerson et al (NPL titled: Whiteboard Content Extraction and Analysis for the Classroom Environment).

US Patent No.: 10643314
21. (New) A method comprising:
1. A method comprising:
accessing an input image depicting an object comprising:
accessing an input image depicting an object comprising
foreground content comprising first color foreground content and second color foreground content, wherein the foreground content comprises a non-shadow foreground portion and a shadow foreground portion, and a background comprising a non-shadow background portion and a shadow background portion;
foreground content and a background, the foreground content comprising a non-shadow foreground portion and a shadow foreground portion, and the background comprising a non-shadow background portion and a shadow background portion;
and generating, by at least one processor, an enhanced output image based on modifying the input image, wherein modifying the input image comprises:
and generating, by at least one processor, an enhanced output image based on modifying the input image, wherein modifying the input image comprises:
modifying the non-shadow background portion and the shadow background portion of the background to be a uniform background color to create a uniform background within the enhanced output 


24. (New) The method of claim 21, further comprising converting the enhanced output image to grayscale by changing the uniform first color foreground content to a first shade of gray and the uniform second color foreground content to a second shade of gray.

9. The method of claim 1, wherein modifying the non-shadow foreground portion and the shadow foreground portion comprises: minimizing an energy heuristic corresponding to the background and the foreground content; and determining gradients of foreground pixels of the foreground content based on minimizing the energy heuristic.

3 The method of claim 2, wherein: identifying the shadow background portion comprises identifying at least a first group of pixels having gradient values within a first range of gradient values; and identifying the non-shadow background portion comprises identifying at least a second group of pixels having gradient values within a second range of gradient values. 
4. The method of claim 3, wherein modifying the non-shadow background portion and the shadow background portion to be the uniform background color to create the uniform background comprises: changing the first group of pixels having gradient values within the first range to the uniform background color; and changing the second group of pixels having gradient values within the second range to the uniform background color.

 7. The method of claim 1, wherein the uniform background color used to create the uniform background is white. 
35. (New) The system of claim 30, wherein modifying the shadow portion of the foreground content comprises minimizing an energy heuristic.

15. The system of claim 10, wherein modifying the non-shadow foreground portion and the shadow foreground portion further comprises: minimizing an energy heuristic corresponding to the background and the foreground content; and determining gradients of foreground pixels of the foreground content based on minimizing the energy heuristic.


 	As to independent claim 21, note the discussion above,  Patent’314 does not teach first color foreground content and second color foreground content.
 	Dickerson discloses whiteboard content extraction method including first color foreground content (lecturer yellow color -  see Fig 1) and second color foreground content (whiteboard – see Fig 1).
 	Patent’314 and Dickerson are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to added the whiteboard content extraction method of Dickerson into Patent’314 for analyzing the camera images of the front of the room, 
 	Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	As to claim 22, Patent’314 does not teach the method of claim, wherein the uniform first color foreground content is a different color than the uniform second color foreground content.
 	Dickerson discloses whiteboard content extraction method wherein the uniform first color foreground content is a different color  than the uniform second color foreground content (Difference image – see Fig 4).
 	Therefore, it would have been obvious to combine  Patent’314 with Dickerson to obtain the invention as specified in claim 21.

 	As to claim 28, Patent’314 does not teach the method of claim, further comprising causing the enhanced output image to be stored on a content management system.
 	Dickerson discloses whiteboard content extraction method wherein the enhanced output image to be stored on a content management system  (UP server presentations  -see section 4, [p][003]).
Patent’314 with Dickerson to obtain the invention as specified in claim 21.

	Claims  30-33 are rejected for the same reasons as set forth in the rejection of the claims 21-24 as claims 24 are method claims for the system claimed in claims 30-33.
 	
 	Claims  36-38 and 40 are rejected for the same reasons as set forth in the rejection of the claims 21-24 as claims 21-24 are method claims for the non-transitory computer readable medium claimed in claims 36-38 and 40.

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No.:10643314 (Herein referred to as Patent’314) in view of  Dickerson et al (NPL titled: Whiteboard Content Extraction and Analysis for the Classroom Environment) as applied to claim 21 further in view of Guissin  (US Patent No.: 9661239).
 	As to claim 25, the combination of Patent’314 and Dickerson does not teach the method of claim, wherein the input image is captured by a camera on a mobile device.
 	Guissin  discloses an image processing method include wherein the input image is captured by a camera on a mobile device (see column 3, lines 52-55).
 	Patent’314, Guissin  and Dickerson are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to added the image processing method  Guissin  into Patent’314 as modified by Dickerson for tonal pixel distribution and generating enhanced image data, which is processed to determine a threshold level based on the tonal pixel distribution (see abstract).
 	Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.
  
Claims 29, 34 and 39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No.:10643314 (Herein referred to as Patent’314) in view of  Dickerson et al (NPL titled: Whiteboard Content Extraction and Analysis for the Classroom Environment) as applied to claim 1 further in view of Saund (Pub No.: 20040042680). 
	As to claim 29, the combination of Patent’314 and  Dickerson as a whole does not teach further comprising: receiving an indication of a user input to adjust the enhanced output image; and adjusting one or more of the uniform background color, the uniform first color foreground content, or the uniform second color foreground content based on receiving the indication of user input to adjust the enhanced output image.
 	Saund discloses a method for enhancing documents including receiving an indication of a user input to adjust the enhanced output image (editing text on document image – see [p][0026]); and adjusting one or more of the uniform background color, the uniform first color foreground content (adjust foreground content – see [p][0026]), or the 
 	Patent’314, Saund and Dickerson are combinable because they are from the same field of endeavor. It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to added the method for enhancing documents of Saund into Patent’314 as modified by Dickerson for causing background pixels to be rendered as transparent for purposes of combining and rearranging foreground image material (see [p][0008]).
 	Such a modification is the result of combining prior art elements according to known methods, they would have performed as expected, and the results would have been predictable.

 	Claim 34 is rejected for the same reasons as set forth in the rejection of the claim 29, as claim 29 is method claim for the system claimed in claim 34.  

 	Claim 39 is rejected for the same reasons as set forth in the rejection of the claim 29, as claim 29 is method claim for the non-transitory computer readable medium claimed in claim 39.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhou et al (Pub No.: 20030095709) discloses system and method for automatically detecting and extracting objects in digital image data
  	Herley et al (Pub No.: 20040146198) discloses multiple image area detection in a digital image.


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDRAE S ALLISON/
Primary Examiner, Art Unit 2663
September 10, 2021